United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 3, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10587
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PHILLIP LINTON MOBLEY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:05-CR-75-ALL
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender Counsel appointed to

represent Phillip Linton Mobley has moved for leave to withdraw

and has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967).   Mobley was notified of counsel’s motion,

but he has not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue for appeal.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10587
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.